--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

THIS ASSIGNMENT is made effective as of this 29th day of October, 2013

BETWEEN:

LEXARIA CORP., a company incorporated under the laws of the State of Nevada,
having a business office at #950 - 1130 West Pender, Vancouver, British
Columbia, Canada V6E 4A4

(the “Assignor,” or, “Lexaria”)

AND:

C.A.B. Financial Services Ltd, a business in the Province of British Columbia

(the “Assignee”)

WHEREAS:

A.

The Assignor and the Assignee are in the business of natural resources
exploration and development;

    B.

Lexaria has entered into a farmout, option and participation letter agreement
dated December 21, 2005 (the “Head Agreement”), a copy of which is attached as
Exhibit I hereto, with Griffin & Griffin Exploration L.L.C. (“Griffin”) with
respect to the following property:

   

(1)

Belmont Lake Field, Wilkinson County, Mississippi, Section 41-T2N-R4W


C.

Lexaria currently has the right to earn:

      (1)

A PERPETUAL 42% (gross) and 27.3036947% (net) working interest in the Belmont
Lake well to be drilled and known as PP F-12-7.


D.

On or about September 25, 2013, the Assignor received an Authorization For
Expenditure agreement (the “AFE”) with Griffin, a copy of which is attached as
Exhibit II hereto, to participate in the drilling and completion of the PP
F-12-7 well by paying a 42% share of the $794,995 expected costs of drilling and
completing of the PP F-12-7 well as per the AFE; and

    E.

The Assignee wishes to purchase from the Assignor and the Assignor wishes to
sell to the Assignee a pro rata interest of 1.354839% gross working interests
and 0.880764% net working interests in the PP F-12-7 well (the “Pro Rata
Interest”): AND the Assignee wishes to purchase from the Assignor and the
Assignor may sell to the Assignee up to 0.63226% of the Assignor’s gross
interest in the PP F-12-7 well (0.41102% net) (the “Bonus Interest”), (the Pro
Rata Interest and the Bonus Interest together, the “Assigned Interest”);


--------------------------------------------------------------------------------

F.

In consideration for the Pro Rata Interest the Assignee has agreed to pay:

      (a)

3.22581% of the Assignor’s AFE costs currently budgeted at $333,897.90 but
subject to revision by Griffin, being an amount of US$10,770.90 (the “Initial
Consideration”); and

      (b)

3.22581% of the Assignor’s 42% share of the PP F-12-7 well costs from time to
time for infrastructure, pipes, tanks, compressors, trucking, etc, as
recommended for expenditure by Griffin (the “Subsequent Consideration”); and,


G.

In consideration for the Bonus Interest the Assignee has agreed to pay:

      (a)

Up to 3.22581% of the remaining subset of the Assignor’s AFE costs currently
budgeted at $233,728.53 but subject to revision by Griffin, being an amount of
up to US$7,539.63 (the “Initial Bonus Consideration”); 66.6667% of this Initial
Bonus Consideration to be paid from the Assignee directly to Griffin and
33.3333% of this Initial Bonus Consideration to be paid from the Assignee to the
Assignor; and

      (b)

Up to 0.63226% of the PP F-12-7 well costs from time to time for infrastructure,
pipes, tanks, compressors, trucking, etc, as recommended for expenditure by
Griffin (the “Subsequent Bonus Consideration”); all of this Subsequent Bonus
Consideration to be paid from the Assignee directly to Griffin; and,


H.

The Assignor and Assignee agree that less Bonus Interest may be available than
detailed within this Agreement, and that the Bonus Interest is subject in part
to Assignor finance considerations and to the actions of third parties.
Therefore the Assignee agrees to accept whatever fraction of the Bonus Interest
that the Assignor makes available on or before October 29, 2013 on the
fractional terms noted herein, and to submit all the required payments not later
than November 1, 2013.

    I.

Upon the terms and subject to the conditions set forth in this Assignment, the
consent of Griffin with respect to the Assignment herein having been obtained,
the Assignor wishes to assign and the Assignee wishes to accept the assignment
of the Assigned Interest as shown above in and to the Participation Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of covenants and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree each with the other as follows:

--------------------------------------------------------------------------------


1.

The Assignor hereby assigns, transfers and sets over to the Assignee, effective
as of the date hereof, all proportionate rights, interest and benefits in the
Assigned Interest held by or granted to the Assignor in and to the Head
Agreement and AFE between the Assignor and Griffin. The Assignee hereby
acknowledges and agrees that the Assignor is making no representation or
covenant as to whether any oil revenue will be recovered from the Assigned
Interest.

    2.

The Assignee hereby agrees to pay the Initial Consideration and Initial Bonus
Consideration, not later than November 1, 2013.

    3.

The Assignee hereby agrees to pay to Griffin the Subsequent Consideration or
Subsequent Bonus Consideration as required and or demanded by Griffin. In the
event the Assignee does not provide the Subsequent Consideration or Subsequent
Bonus Consideration within five (5) business days, Griffin shall withhold such
amount of revenue from the Assigned Interest in order to satisfy the then amount
outstanding of the Subsequent Consideration or Subsequent Bonus Consideration.

    4.

Operational Voting Rights. The Assigned Interests carry certain operational
voting rights as were obtained by the Assignor in the Head Agreement (the
“Voting Rights”).


  a.

The Assignee hereby grants and sets over to the Assignor all Voting Rights to
the Assigned Interest for any non-capital related votes; and for capital
expenditures of under $10,000 as per the Head Agreement.

        b.

The Assignor conditionally grants and sets over to the Assignee Voting Rights to
the Assigned Interests for capital expenditures of over $10,000, each vote
subject to approval by the Assignor, such approval not to be unreasonably
withheld.

        c.

If the Assignee sells, gifts, grants or assigns the Assigned Interest, in whole
or in part, to any other entity at any future date, then all Voting Rights to
the Assigned Interest revert back to the Assignor for so long as the Assignor
owns any interest in the Belmont Lake Field.


5.

Notwithstanding any other provision of section (4), the Assignor will grant and
set over to the Assignee all Voting Rights to the Assigned Interest if any of
the following occurs:

      a.

Lexaria ceases to have any Well Interests in the PP F-12-7 well.

      b.

Lexaria enters bankruptcy proceeding or becomes insolvent as defined by The
Bankruptcy and Insolvency Act (BIA) of Canada.


6.

The Assignor warrants and represents to the Assignee that as of the date of this
Assignment, the Head Agreement and AFE are in full force and effect, without
modification or amendment, that the Assignor has the full right and authority to
assign the Assigned Interest and all of the Assigned Interest’s rights, interest
and benefits held by or granted to the Assignor in and to the Head Agreement and
AFE and that such rights, interest and benefits assigned to the Assignee herein
are free of lien, encumbrance or adverse claim.


--------------------------------------------------------------------------------


7.

The Assignee hereby assumes and agrees to perform all obligations of the
Assignor with respect to the Assigned Interest under the Head Agreement and AFE
and guarantees to hold the Assignor harmless from any claim or demand of any
kind made hereunder except obligations that are direct results of gross
negligence or willful misconduct by the Assignor.

    8.

This Assignment shall be binding upon and inure to the benefit of the parties,
their successors and assigns.

    9.

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purpose of this Assignment.

    10.

This Assignment may not be amended except by an instrument in writing signed by
each of the parties.

    11.

This Assignment and the Exhibit hereto contain the entire agreement between the
parties with respect to the subject matter hereof and supercede all prior
arrangements and understandings, both written and oral, express or implied, with
respect thereto. Any preceding correspondence or offers are expressly superceded
and terminated by this Assignment.

    12.

All notices and other communications required or permitted under this Assignment
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally recognized courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):


  If to the Assignor: If to the Assignee: If to Griffin:           950 - 1130
West Pender St. 156 Valleyview Rd 1904 Lakeland Dr   Vancouver BC Kelowna BC
Suite F   V6E 4A4 V1X 3M4 Jackson, MS, 39216   604.602.1633 ph 250 765 6424 ph
601.713.1146 ph   604.602.1625 fax 250 765 6414 fax 601.713.1175 fax


13.

This Assignment will be governed by and construed in accordance with the laws of
the Province of British Columbia, Canada as applicable to contracts made and
performed therein.

    14.

The parties agree to attempt to resolve all disputes arising out of or in
connection with this Assignment Agreement, or in respect of any legal
relationship associated with it or from it, by mediated negotiation with the
assistance of a neutral person appointed by the British Columbia International
Commercial Arbitration Centre administered under its Commercial Mediation Rules.
If the dispute cannot be settled within 10 days after the mediator has been
appointed, or such other period agreed to in writing by the parties, the dispute
shall be referred to and finally resolved by arbitration administered by the
British Columbia International Commercial Arbitration Centre, pursuant to its
Rules. Arbitrators shall have no authority to award punitive or exemplary
damages, the parties hereby waiving their right, if any, to recover punitive or
exemplary damages, either in arbitration or in litigation. In the absence of any
written agreement otherwise, the place of mediation and of arbitration shall be
Vancouver, British Columbia.


--------------------------------------------------------------------------------


15.

This Assignment may be executed in one or more counterparts, all of which will
be considered one and the same Assignment and will become effective when one or
mare counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

    16.

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

    17.

Time is of essence in this Assignment.

IN WITNESS WHEREOF the parties have executed this Assignment as of the day and
year first above written.

ASSIGNOR ASSIGNEE     LEXARIA CORP. C.A.B. Financial Services Ltd     Per:  
_____________________ Per:   _______________________          Authorized
Signatory           Authorized Signatory     Name: Bal Bhullar Name: Chris Bunka
    Title: CFO, Director Title: President


--------------------------------------------------------------------------------